

EXHIBIT 10.2
 
RESTRICTED STOCK AGREEMENT FOR DIRECTORS
 
THIS RESTRICTED STOCK AGREEMENT FOR DIRECTORS (the “Agreement”), effective as of
_______________ (the “Issuance Date”), is made by and between Schiff Nutrition
International, Inc., a Delaware corporation hereinafter referred to as the
“Company,” and ___________________________, a non-employee director of the
Company hereinafter referred to as “Director”:
 
WHEREAS, the Company wishes to afford the Director the opportunity to own shares
of its $0.01 par value Class A Common Stock;
 
WHEREAS, the Company wishes to carry out the 2004 Incentive Award Plan, as
amended (the “Plan”), the terms of which are hereby incorporated by reference
and made a part of this Agreement; and
 
WHEREAS, the Administrator of the Plan has determined that it would be to the
advantage and best interest of the Company and its stockholders to issue the
Restricted Shares provided for herein to the Director as an inducement to enter
into or remain in the service of the Company and as an incentive for increased
efforts during such service, and has advised the Company thereof and instructed
the undersigned officers to issue said Restricted Shares.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:
 
ARTICLE I.

 
DEFINITIONS
 
Whenever the following terms are used in this Agreement, they shall have the
meaning specified below unless the context clearly indicates to the contrary.
The masculine pronoun shall include the feminine and neuter, and the singular
the plural, where the context so indicates. Capitalized terms used but not
defined in this Agreement shall have the meaning ascribed to such terms in the
Plan.
 
Section 1.1. Administrator
 
“Administrator” shall mean the entity that conducts the administration of the
Plan (including the issue of Restricted Shares) as provided therein.
 
Section 1.2. Board
 
“Board” shall mean the Board of Directors of the Company.
 
Section 1.3. Code
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 



--------------------------------------------------------------------------------




Section 1.4. Common Stock
 
“Common Stock” shall mean the Class A Common Stock of the Company, par value
$0.01 per share, and such other securities of the Company that may be
substituted for Stock pursuant to the Plan.
 
Section 1.5. Company
 
“Company” shall mean Schiff Nutrition International, Inc., a Delaware
corporation, or any successor corporation.
 
Section 1.6. Exchange Act
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
Section 1.7. Forfeiture Restrictions
 
“Forfeiture Restrictions” shall mean the restrictions that could result in
forfeiture of the Restricted Shares as set forth in Section 3.1, which
restrictions lapse in accordance with Section 3.2.
 
Section 1.8. Plan
 
“Plan” shall mean the Schiff Nutrition International, Inc. 2004 Incentive Plan,
as amended and/or restated from time to time.
 
Section 1.9. Restricted Shares
 
“Restricted Shares” shall mean the shares of Common Stock issued as Restricted
Stock under this Agreement and the Plan, so long as such shares are subject to
the Restrictions. Vested Shares shall not be considered Restricted Shares
hereunder.
 
Section 1.10. Restrictions
 
“Restrictions” shall mean, the Forfeiture Restrictions set forth in Section 3.1,
the vesting requirements set forth in Section 3.2, and the restrictions on sale
or other transfer set forth in Section 3.3.
 
Section 1.11. Rule 16b-3
 
“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.
 
Section 1.12. Secretary
 
“Secretary” shall mean the Secretary of the Company.
 
Section 1.13. Securities Act
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 


2

--------------------------------------------------------------------------------




Section 1.14. Termination of Directorship
 
“Termination of Directorship” shall mean Director’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code, as determined by
the Secretary of the Treasury) with the Company. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to a Termination of Directorship, including without limitation, whether
a Termination of Directorship has occurred.
 
Section 1.15. Vested Shares
 
“Vested Shares” shall have the meaning given to that term in Section 3.2.
 
ARTICLE II.

 
ISSUANCE OF RESTRICTED SHARES
 
Section 2.1. Issuance of Restricted Shares
 
Effective as of the Issuance Date, the Company issues to the Director
___________________ (________) Restricted Shares, subject to the Restrictions
and the other terms and conditions set forth in this Agreement and the Plan. The
value of the Restricted Shares on the Issuance Date, based on the Fair Market
Value of the Common Stock on the Issuance Date (as required by the Plan), is
[$40,000]1[$50,000]2[$60,000]3.
 
Section 2.2. Consideration to Company
 
In partial consideration of the issuance of the Restricted Shares by the
Company, the Director (i) agrees to render faithful and efficient services to
the Company as a member of the Board for a period of at least one year from the
Issuance Date, (ii) agrees not to disclose or use, directly or indirectly, any
proprietary or confidential information concerning the Company so long as such
information is proprietary and/or confidential, except any disclosure or use
that is for the benefit of the Company and is incidental to the Director's
service with the Company, and (iii) agrees to abide by all of the terms and
conditions of this Agreement and the Plan. Nothing in the Plan or this Agreement
shall confer upon the Director any right to continue as a director of the
Company.
 
Section 2.3. Rights as a Stockholder
 
Except as otherwise provided herein, effective as of the Issuance Date, the
Director shall have all the rights of a stockholder of the Company with respect
to the Restricted Shares, subject to the Restrictions, including the right to
vote the Restricted Shares and to receive all dividends or other distributions
paid or made with respect to the Restricted Shares (subject to Section 3.4).
 
 

--------------------------------------------------------------------------------

1 Applicable for the Initial Non-employee Director Award granted in accordance
with Section 4.3(a) of the Plan.
 
2 Applicable for the Annual Non-employee Director Award granted in accordance
with Section 4.3(a) of the Plan.
 
3 Applicable for the Three Year Award granted in accordance with Section 4.3(b)
of the Plan.
 


3

--------------------------------------------------------------------------------




ARTICLE III.

 
RESTRICTIONS ON SHARES
 
Section 3.1. Forfeiture Restrictions
 
Upon Director’s Termination of Directorship, all Restricted Shares (not vested
pursuant to Section 3.2) outstanding as of such Termination of Directorship
shall be automatically forfeited and cancelled, without payment of any
consideration therefore, effective as of the date of such Termination of
Directorship.
 
Section 3.2. Lapse of Forfeiture Restrictions
 
(a) The Forfeiture Restrictions and all other Restrictions shall lapse and the
Restricted Shares shall vest [and become “Vested Shares” in three equal annual
installments of 1/3 of the Restricted Shares issued, with the first installment
vesting on the first anniversary of the Issuance Date, and each of the two
subsequent annual installments vesting on the earlier of (i) the anniversary of
the Issuance Date next following the last vesting date, or (ii) the date of the
Company’s annual meeting of stockholders following the last vesting date at
which directors are elected that is held within 30 days of the anniversary of
the preceding year’s regular annual meeting of stockholders,]4 [in full and
become “Vested shares” on the last day of the Three Year Term ,]5 conditioned
upon the Director’s continued service as a Board member through the applicable
vesting date. The vesting of the Restricted Shares and the removal of the
Restrictions with respect to such Restricted Shares shall cease upon the
Director’s Termination of Directorship.
 
(b) By resolution, the Administrator may, on such terms and conditions as it
deems appropriate, remove any or all of the Restrictions (including without
limitation, the Administrator may accelerate vesting) at any time or from time
to time.
 
Section 3.3. General Transfer Restrictions
 
The Director shall not sell, exchange, transfer, alienate, hypothecate, pledge,
encumber or assign any Restricted Shares, or any rights with respect thereto.
Unless otherwise permitted by the Administrator in accordance with the terms of
the Plan, neither the Restricted Shares nor any interest or right therein or
part thereof shall be liable for the debts, contracts, or engagements of the
Director or his or her successors in interest or shall be subject to disposition
by transfer, alienation, anticipation, pledge, encumbrance, assignment or any
other means whether such disposition be voluntary or involuntary or by operation
of law by judgment, levy, attachment, garnishment or any other legal or
equitable proceedings (including bankruptcy) and any attempted disposition
thereof shall be null and void and of no effect.
 
 

--------------------------------------------------------------------------------

4 Applicable for the Initial Non-employee Director Award and the Annual
Non-employee Director award granted in accordance with Section 4.3(a) of the
Plan.
 
5 Applicable for the Three-Year Award granted in accordance with Section 4.3(b)
of the Plan.
 


4

--------------------------------------------------------------------------------


 
Section 3.4. Assets or Securities Issued With Respect to the Restricted Shares;
Change in Control 


(a) Any and all cash dividends paid on the Restricted Shares and any and all
shares of Common Stock, capital stock or other securities or other property
received by or distributed to Director with respect to, in exchange for or in
substitution of the Restricted Shares as a result of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification,
merger, consolidation, share exchange, reorganization or similar change in the
capital structure of the Company shall also be subject to the Restrictions until
such restrictions lapse or are removed pursuant to this Agreement or action by
the Administrator. Any such assets or other securities received by or
distributed to Director with respect to, in exchange for or in substitution of
any Restricted Shares shall be immediately delivered to the Company to be held
in escrow pursuant to Section 3.5.
 
(b) Subject to Sections 3.1, 3.5, 3.6, and 3.7, the Restricted Shares shall vest
in full, and the Restrictions shall lapse completely, upon a Change in Control.
 
Section 3.5. Escrow of Shares
 
(a) The Secretary of the Company or any other person designated by the
Administrator shall retain physical custody of any certificates representing the
Restricted Shares, or shall maintain an account for Director evidencing the
issuance of such Restricted Shares, in escrow until and to the extent (i) such
Restricted Shares have vested and all Restrictions have been removed or lapsed
as to such shares under this Agreement; or (ii) such Restricted Shares have been
forfeited and cancelled pursuant to Section 3.1. To ensure the delivery of
Director’s Restricted Shares upon forfeiture, Director hereby appoints the
Secretary of the Company or any other designated escrow agent as Director’s
attorney-in-fact to assign and transfer unto the Company (or such designee),
such Restricted Shares, if any, pursuant to Section 3.1.
 
(b) The Secretary, or other escrow agent, shall not be liable for any act he or
she may do or omit to do with respect to holding the Restricted Shares in escrow
and while acting in good faith and in the exercise of his or her judgment. 
 
Section 3.6. Vested Shares - Release
 
As and to the extent the Restricted Shares vest and the Restrictions lapse in
accordance with Section 3.2, then the Vested Shares shall be released from any
escrow and delivered to the Director or for the benefit of his or her account
without the legend referenced in Section 3.7, and such shares shall be free of
all Restrictions hereunder.
 
Section 3.7. Restrictive Legends and Stop Transfer Orders
 
(a) Any share certificate(s) (or electronic entry) evidencing the Restricted
Shares issued hereunder shall be endorsed with the following legend and any
other legend required by any applicable federal and state securities laws:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF REPURCHASE
IN FAVOR OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS
OF A RESTRICTED STOCK AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY
OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.
 
(b) Director agrees that, in order to ensure compliance with the Restrictions
referred to herein, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and that, if the Company transfers
its own securities, it may make appropriate notations to the same effect in its
own records.


5

--------------------------------------------------------------------------------




 
(c) The Company shall not be required: (i) to transfer on its books any shares
of Common Stock that have been sold or otherwise transferred in violation of any
of the provisions of this Agreement, or (ii) to treat as owner of such shares of
Common Stock or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such shares shall have been so transferred.
 
ARTICLE IV.

 
OTHER PROVISIONS
 
Section 4.1. Administration
 
The Administrator shall have the power to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith and to interpret or revoke any such
rules. All actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon the Director, the
Company and all other interested persons. No member of the Administrator nor the
General Counsel or Secretary of the Company shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the Restricted Shares.
 
Section 4.2. Withholding Taxes
 
Director agrees that in the event the issuance of the Restricted Shares, the
vesting of the Restricted Shares, or the expiration or removal of Restrictions
thereon results in the Director’s realization of income which for federal, state
or local income or employment tax purposes is, in the opinion of the Company,
subject to withholding of tax at source by the Company, the Director will pay to
the Company an amount equal to such withholding tax or the Company may withhold
such amount from the Director’s fees or from dividends deposited with the
Company with respect to the Restricted Shares. The Administrator, in its sole
discretion, may also permit the surrender to the Company of Vested Shares in
payment of the tax withholding obligation to the extent permitted by the Plan
and provided such surrender will not result in any adverse accounting
consequences to the Company.
 
Section 4.3. Adjustment for Stock Split etc.
 
In the event of any stock dividend, stock split, reverse stock split,
distribution of Company assets to stockholders (other than normal cash
dividends), recapitalization, combination, reclassification, or similar change
in the capital structure of the Company, the Administrator shall make
appropriate and equitable adjustments in the Restricted Shares, consistent with
the terms of the Plan. The provisions of this Agreement shall apply, to the full
extent set forth herein with respect to the Restricted Shares, to any and all
shares of capital stock or other securities which may be issued in respect of,
in exchange for, or in substitution of the Restricted Shares, and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations, recapitalizations and the like occurring after the date hereof.
 
Section 4.4. Tax Consequences; Section 83(b) Election 
 
Director has reviewed with Director’s own tax advisors the federal, state, local
and foreign tax consequences of this investment and the transactions
contemplated by this Agreement. Director is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
 


6

--------------------------------------------------------------------------------




 
Director understands that Director (and not the Company) shall be responsible
for Director’s own tax liability that may arise as a result of this investment
or the transactions contemplated by this Agreement. Director understands that
Director will recognize ordinary income for federal income tax purposes under
Section 83 of the Code as and when the Restrictions applicable to such shares
lapse. Director understands that Director may elect to be taxed for federal
income tax purposes at the time the Restricted Shares are issued rather than as
and when the Restrictions applicable to such Restricted Shares lapse by filing
an election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days from the date of issuance.
 
DIRECTOR ACKNOWLEDGES THAT IT IS DIRECTOR’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF DIRECTOR
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON DIRECTOR’S
BEHALF.
 
Section 4.5. Conditions to Issuance of Stock Certificates or Electronic Delivery
of the Shares
 
The Restricted Shares, or any portion thereof, may be either previously
authorized but unissued shares or issued shares of Common Stock that have then
been reacquired by the Company. The Company shall not be required to issue,
deliver any certificate or certificates or electronically deliver the Restricted
Shares or any portion thereof prior to fulfillment of all of the following
conditions:
 
(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;
 
(b) The completion and continued availability of any registration or other
qualification of such shares, or an exemption for issuance of such shares, under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental or regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
 
(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;
 
(d) The receipt by the Company of all amounts which, under federal, state or
local (or applicable foreign) tax laws, it is required to withhold upon the
issuance of such shares; and
 
(e) The lapse of such reasonable period of time following the date the
Restrictions lapse as the Administrator may from time to time establish for
reasons of administrative convenience.
 
Section 4.6. Limitations Applicable to Section 16 Persons
 
Notwithstanding any other provision of the Plan or this Agreement, the
Restricted Shares and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent permitted by applicable
law, this Agreement shall be deemed amended to the extent necessary to conform
to such applicable exemptive rule.
 


7

--------------------------------------------------------------------------------




 
Section 4.7. Notices
 
Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of its Secretary, and any notice to be given to
the Director shall be addressed to the Director at the address given beneath his
signature hereto. By a notice given pursuant to this Section 4.7 either party
may hereafter designate a different address for notices to be given. Any notice,
which is required to be given to the Director, shall, if the Director is then
deceased, be given to the Director’s personal representative if such
representative has previously informed the Company of such status and address by
written notice under this Section 4.7. Any notice shall be deemed duly given
when delivered in person or enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
 
Section 4.8. Titles
 
Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.
 
Section 4.9. Construction
 
This Agreement shall be administered, interpreted and enforced under the laws of
the State of Delaware.
 
Section 4.10. Conformity to Securities Laws
 
Director acknowledges that the Plan and this Agreement are intended to conform
to the extent necessary with all provisions of the Securities Act and the
Exchange Act and any and all regulations and rules promulgated by the Securities
and Exchange Commission thereunder, and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan and this Agreement
shall be administered, and the Restricted Shares are to be issued, only in such
a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
 
Section 4.11. Amendments
 
This Agreement may not be modified or amended in any way that adversely affects
the Director’s rights hereunder, except by an instrument in writing signed by
the Director and by a duly authorized representative of the Company.
 
Section 4.12. Successors and Assigns
 
The Company may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
herein set forth, this Agreement shall be binding upon Director and his or her
heirs, executors, administrators, successors and assigns.
 
[Signature Page Follows]
 


8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this RESTRICTED STOCK AGREEMENT FOR DIRECTORS has been
executed and delivered by the parties hereto.
 


SCHIFF NUTRITION INTERNATIONAL, INC.




By:
         
Name:
         
Title:
               
By:
         
Name:
         
Title:
         




DIRECTOR

               
Name:
     
Address:
         



 
9

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------